Citation Nr: 0104267	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-17 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & K.W. 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1970, with additional active service totaling three months 
and 28 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, granting 
entitlement of the veteran to service connection for post-
traumatic stress disorder (PTSD) and assigning a 30 percent 
schedular evaluation therefor, and denying claims of 
entitlement to service connection for high blood pressure, 
heart problems, malaria, and a back disorder.  A notice of 
disagreement was received in January 1999 as to the denials 
of service connection for malaria and a back disorder; a 
further notice of disagreement as to the rating assigned for 
the veteran's PTSD was entered in February 1999; no appeal 
was initiated regarding high blood pressure or heart 
problems.  Following the completion of additional 
development, the veteran was afforded an RO hearing in 
September 1999, at which time he withdrew from appellate 
consideration the issue of his entitlement to service 
connection for malaria.  The RO's decision review officer by 
action in December 1999 increased the rating for the 
veteran's PTSD to 70 percent, and, in addition, found the 
veteran entitled to a total disability rating for 
compensation based on individual unemployability (TDIU), and 
eligible for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.  Received by the RO in January 2000 was a 
statement from the veteran, wherein he withdrew from 
appellate consideration the issue relating to the rating to 
be assigned for PTSD and the TDIU matter.  Hence, the only 
issue before the Board at this time is that of entitlement to 
service connection for a back disorder.


REMAND

On preliminary review of this matter, it is evident that the 
RO has denied entitlement of the veteran to service 
connection for a back disorder on the basis that such claim 
is not well grounded.  It is noteworthy that, during the 
pendency of this appeal, there has been a significant change 
in the law.  Specifically, on November 9, 2000, the President 
of the United States signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the basis on which the RO denied the claim in question no 
longer exists.  Moreover, the veteran has not been duly 
notified of the law and regulations governing the disposition 
of this claim and thus, he has not been afforded the 
opportunity to submit evidence and to formulate appropriate 
arguments in support of the benefit sought.  As the potential 
for prejudice to the veteran would be significant were the 
Board to proceed to adjudicate the merits of the claim 
presented, a remand to the RO for readjudication is 
necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

By the same token, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Here, the RO has not yet considered 
whether any additional notification or development actions 
are required under the VCAA.

Further, review of the record reveals that further 
evidentiary development is needed in order to retrieve 
medical records compiled by VA and non-VA sources which are 
missing from the claims folder.  For example, records from a 
VA hospitalization in February 1971 reference a prior 
hospitalization at Charleston Memorial Hospital in or about 
January 1971, but records relating thereto are missing.  As 
well, a VA Form 10-7131, Exchange of Beneficiary Information 
and Request for Administrative and Adjudicative Action, dated 
in November 1977, indicates that the veteran was hospitalized 
at a VA medical facility in Clarksburg, West Virginia, in 
November 1977, but records relating to such hospital care are 
absent from the claims folder.  Also, in view of the 
veteran's account of an in-service injury to the back during 
combat when he fell from a helicopter, and in light of the 
fact that disorders of various portions of the veteran's 
spine are shown post-service, beginning in 1971, further 
medical input is deemed to be advisable in order to ascertain 
the extent of current disability of the veteran's back and 
its relationship, if any, to the veteran's period of military 
service.

As further medical examination of the veteran is deemed to be 
in order, he is hereby advised of the importance of appearing 
for such evaluation.  In that vein, the veteran's attention 
is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should comply with the duty to 
assist provisions as set forth in the 
VCAA.  This should include informing the 
veteran of what evidence he must provide 
in support of his claim and what evidence 
the VA will obtain on his behalf.  In 
this regard, a medical statement 
addressing the current diagnoses of the 
claimed back disability and any 
relationship to service would be useful.  
The RO should explain to the veteran that 
he may submit evidence of a lay or 
medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or insurance physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or statements from 
relatives or acquaintances, including any 
former spouse, as to their knowledge of 
the date of onset of the veteran's 
claimed back disorder.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
claimed back disorder.

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
facilities evaluating and/or treating him 
for a back disorder before, during, and 
after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, including those 
compiled during the course of 
hospitalizations in or about January 1971 
at the Charleston Memorial Hospital and 
in November 1977 at the VA Medical Center 
in Clarksburg, West Virginia.  All VA 
treatment records, not already on file, 
including a complete set of treatment 
files compiled at VA medical facilities 
in Huntington and Clarksburg, West 
Virginia, and Lexington, Kentucky, must 
be obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  The veteran should be requested to 
provide a statement as to the details 
surrounding the in-service fall from a 
helicopter or other incident leading to 
the onset of a back disorder.  All 
treatment received in service for the 
injuries should be detailed, including 
date received, place of treatment, and 
unit to which assigned at the time.  As 
well, a detailed statement as to the 
occurrence of any and all post-service 
injuries involving the back, including 
motor vehicle accidents, should also be 
furnished.  All leads should be followed 
up and relevant records obtained.

4.  The RO should obtain all 
administrative and medical records 
utilized by the Social Security 
Administration in determining the 
entitlement of the veteran to disability 
benefits from that agency.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.

5.  The RO should verify the nature of 
the veteran's additional three months and 
28 days of service, including whether it 
is active duty training, inactive duty 
training, active duty, etc.  Any medical 
records connected with this period of 
service should be requested, if not 
already of record.

6.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purpose of determining the 
existence, etiology, and date of onset of 
the veteran's claimed disorder of the 
cervical, thoracic, and/or lumbar spine.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  All diagnoses are then 
to be fully set forth, and the date of 
onset of each and every back disorder 
must be indicated, to the extent 
feasible. 

It is requested that the orthopedist 
offer a professional opinion, with full 
supporting rationale, as to the 
following: 

Whether it is at least as 
likely as not that a back 
disorder affecting any portion 
of the veteran's spine is the 
result of an in-service injury 
or other event occurring in 
service?

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§ § 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a back disorder on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA, all pertinent case law, and, as 
applicable, 38 C.F.R. § 3.655.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
inclusive, as applicable, of citation to 
38 C.F.R. § 3.655.  If the veteran fails 
to appear for the examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
the notification was sent should be 
included in the claims folder.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


